Citation Nr: 0207796	
Decision Date: 07/15/02    Archive Date: 07/19/02	

DOCKET NO.  95-40 368A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Los Angeles, California and Department of Veterans Affairs 
(VA) Regional Office (RO) in St. Paul, Minnesota


THE ISSUES

1.  Entitlement to a disability rating in excess of 20 
percent for residuals of a fracture of the left radius.

2.  Entitlement to a disability rating in excess of 20 
percent for residuals of fractures of the right radial head.

ATTORNEY FOR THE BOARD

Robert E. O'Brien, Counsel


INTRODUCTION

The veteran had active service from August 1972 to May 1976.




FINDING OF FACT

In a May 28, 2002, statement, the veteran indicated he did 
not want to appeal the denial of his claim of entitlement to 
increased ratings for residuals of a left elbow fracture and 
residuals of a right elbow fracture.


CONCLUSION OF LAW

The appeal of the claim for entitlement to a disability 
rating in excess of 20 percent for residuals of a left elbow 
fracture and the claim for entitlement to a disability rating 
in excess of 20 percent for residuals of a right elbow 
fracture has been withdrawn.  38 U.S.C.A. § 7105(d) (West 
1991); 38 C.F.R. § 20.204 (2001).


REASONS AND BASES FOR FINDING AND CONCLUSION

A veteran may withdraw an appeal to the Board of Veterans' 
Appeals (Board) by submitting a written request to do so at 
any time before the Board promulgates a final decision on the 
matter in question.  See 38 C.F.R. § 20.204.  A valid 
withdrawal effectively creates a situation where there is no 
longer an allegation of an error of fact or law with respect 
to the determination that had been previously appealed.  
Consequently, in such an instance, dismissal is appropriate.  
See 38 U.S.C.A. § 7105(d).

In the instant case, in the May 28, 2002, statement, the 
veteran asked that the Board "cease and desist" processing 
his case.  He stated that "I never requested that their (sic) 
be an appeal."  

In a May 22, 2002, decision, the Board denied service 
connection for bilateral defective hearing, a left wrist 
disability, a left shoulder disability with resection of the 
left distal clavicle, and a left knee disability.  It was 
also determined that new and material evidence not having 
been submitted, claims for service connection for bilateral 
defective vision, a right wrist disability, a right shoulder 
disability, a right knee disability, and a low back 
disability, were not reopened.  It was noted that the issues 
of entitlement to a rating in excess of 20 percent for 
residuals of a fracture of the left radius and entitlement to 
a rating in excess of 20 percent for residuals of fractures 
of the radial head would be the subjects of a later decision.

However, since the veteran has indicated that he is not 
appealing those issues, the legal effect of such is to create 
a valid withdrawal and a situation where there is no longer 
an allegation of an error of fact or law with respect to an 
issue that had been previously appealed.  Further action by 
the Board is therefore inappropriate since a "controversy" or 
"justiciable issue" on this point no longer exists.  
38 U.S.C.A. § 7105(d).  Consequently, the appeal of the issue 
of entitlement to increased ratings for residuals of 
fractures of the left elbow and the right elbow, is 
dismissed.


ORDER

The veteran has withdrawn his claim for entitlement to a 
rating in excess of 20 percent for residuals of a fracture of 
the left radius and the appeal of this issue is therefore 
dismissed.

The veteran has withdrawn his claim for entitlement to a 
rating in excess of 20 percent for residuals of fractures of 
the right radial head, and the appeal of this issue is, 
therefore, dismissed.


		
	F. JUDGE FLOWERS
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 


